Title: From George Washington to John Hancock, 19 December 1775
From: Washington, George
To: Hancock, John



Sir,
Cambridge 19th Decr 1775.

Since writing you of this date, the Letter herewith Inclosed was put into my hands by Mr Eustice, who is in part the subject

of it; thinking it necessary that you should be acquainted with the contents, & a safe oppertunity offering by Mr Irwin. I do myself the honour of Inclosing it, to shew more fully to Congress the views of Lord Dunmore. I am Sir Yr Most Obedt Sert

Go: Washington

